       Case 4:20-cv-00033-CDL-MSH Document 9 Filed 09/02/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

JAMES HAROLD BISHOP, JR.,        :
                                 :
                 Plaintiff,      :
                                 :                 NO. 4:20-CV-00033-CDL-MSH
           VS.                   :
                                 :
Sheriff DONNA TOMPKINS, et al., :
                                 :
                 Defendants.     :
________________________________ :

                                           ORDER

       Presently pending before the Court are consolidated § 1983 cases filed by Plaintiff

James Harold Bishop, Jr., a prisoner most recently incarcerated in the Muscogee County

Jail in Columbus, Georgia. On July 15, 2020, the United States Magistrate Judge observed

that correspondence regarding the Plaintiff’s other cases had been returned as undeliverable

on at least two separate occasions. Mail Returned 1, May 20, 2020, ECF No. 5 in Bishop

v. Tompkins, Case No. 4:20-cv-00085-CDL-MSH (M.D. Ga. Apr. 28, 2020) (“Bishop I”);

Mail Returned 1, June 18, 2020, ECF No. 7 in Bishop I. The Magistrate Judge searched

the Georgia Department of Corrections online offender query system and the Muscogee

County Jail’s online roster in an effort to locate Plaintiff. When those sources did not

reveal Plaintiff’s location, the United States Magistrate Judge notified Plaintiff that his case

could not proceed without a current mailing address and that the failure to keep the Court

apprised of his address was a failure to prosecute this action that could warrant its dismissal.

Plaintiff was thus ordered to respond and show cause why Plaintiff’s lawsuit should not be

dismissed. Plaintiff was given twenty-one (21) days to respond, and he was advised that
        Case 4:20-cv-00033-CDL-MSH Document 9 Filed 09/02/20 Page 2 of 2



the failure to respond would result in the dismissal of his Complaint. See generally Order,

July 15, 2020, ECF No. 7.

        The time for compliance has now passed without a response from Plaintiff, and the

July 15, 2020 Show Cause Order was also returned to the Court as undeliverable (ECF No.

8). Plaintiff has not advised the Court of any change in his mailing address, and online

searches of the Georgia Department of Corrections and Muscogee County Jail systems still

fail to provide any information regarding Plaintiff’s current whereabouts. See

http://www.dcor.state.ga.us/GDC/Offender/Query (searched Bishop, James) (last accessed

Sept.   1,   2020);   https://www.columbusga.gov/sheriff/Inmate-Search/Current-Inmate-

Search (searched Bishop, James) (last accessed Sept. 1, 2020). Because Plaintiff has

failed to comply with the Court's instructions and orders and otherwise failed to diligently

prosecute his claims, these consolidated actions are DISMISSED without prejudice. See

Fed. R. Civ. P. 41; see also Brown v. Tallahassee Police Dep't, 205 F. App'x 802, 802 (11th

Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”) (citing Lopez v. Aransas Cnty. Indep.

Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)). Plaintiff’s pending motions (ECF Nos. 5,

6) are DENIED as moot.

        SO ORDERED, this _2nd_ day of September, 2020.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA

                                              2
